Name: 84/289/EEC: Commission Decision of 10 May 1984 approving the prolongation of programmes under Council Regulation (EEC) No 355/77 (Only the French, Dutch, Italian and Danish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  agricultural structures and production;  marketing
 Date Published: 1984-05-25

 Avis juridique important|31984D028984/289/EEC: Commission Decision of 10 May 1984 approving the prolongation of programmes under Council Regulation (EEC) No 355/77 (Only the French, Dutch, Italian and Danish texts are authentic) Official Journal L 139 , 25/05/1984 P. 0045 - 0046*****COMMISSION DECISION of 10 May 1984 approving the prolongation of programmes under Council Regulation (EEC) No 355/77 (Only the Danish, Dutch, French and Italian texts are authentic) (84/289/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas Article 16 (1) of Regulation (EEC) No 355/77, as amended by Article 1 (1) of Regulation (EEC) No 3073/82 (3), extended the estimated time required for carrying out the common measures introduced by Regulation (EEC) No 355/77 until 31 December 1984; Whereas the period of validity of the programmes within the meaning of Regulation (EEC) No 355/77 approved by the Commission, as listed in the Annex to this Decision, expires on 31 December 1983; Whereas the Governments of the Member States concerned have communicated amendments to those programmes concerning prolongation of the common measures for the period specified; Whereas the prolongation of the said programmes is in accordance with the objectives of Regulation (EEC) No 355/77; Whereas approval of the prolongation of programmes should be limited to applications pursuant to Article 24 (4) of Regulation (EEC) No 355/77; Whereas the total duration resulting from the prolongation of the programmes can still be regarded as being within the limit specified in Article 3 (1) (g) of Regulation (EEC) No 355/77 for the execution of programmes; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The prolongation of the programmes under Regulation (EEC) No 355/77 listed in the Annex hereto is hereby approved. 2. The approval of the prolongation of the programmes shall apply to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Kingdom of Denmark, to the French Republic, to the Kingdom of the Netherlands and to Italy. Done at Brussels, 10 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1. (3) OJ No L 325, 20. 11. 1982, p. 1. ANNEX List of programmes the prolongation of which is approved pursuant to Article 1 of this Decision 1.2 // // // Programme // Commission Decision approving the programme // // // DENMARK // // Pigmeat // 79/432/EEC, 17. 4. 1979 // Egg products // 79/907/EEC, 18. 10. 1979 // Poultry // 79/906/EEC, 18. 10. 1979 // Drying industry // 79/914/EEC, 18. 10. 1979 // Potato sector // 80/1037/EEC, 27. 10. 1980 // FRANCE // // Processed fruit and vegetables // 80/398/EEC, 20. 3. 1980 // Fresh fruit and vegetables // 80/189/EEC, 23. 1. 1980 // Fresh fruit and vegetables // 80/669/EEC, 24. 6. 1980 // Meat // 80/397/EEC, 20. 3. 1980 // Wine-making facilities in the Mediterranean region // 80/654/EEC, 24. 6. 1980 // Wine-making facilities outside the Mediterranean region // 80/1315/EEC, 17. 12. 1980 // Flax and paper-hemp // 80/1314/EEC, 17. 12. 1980 // Programme DOM // 80/1324/EEC, 17. 12. 1980 // NETHERLANDS // // Processing of fruit and vegetables // 80/673/EEC, 24. 6. 1980 // Flowers and plants // 80/395/EEC, 20. 3. 1980 // ITALY // // Durum wheat // 82/360/EEC, 14. 5. 1982 // //